                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

 In re:                                                )
                                                       )           Chapter 11
 Curae Health, Inc., et al.   1
                                                       )           Case No. 18-05665
                                                       )
 1721 Midpark Road, Suite B200                         )           Judge Walker
 Knoxville, TN 37921                                   )
                            Debtors.                   )           Jointly Administered

     EXPEDITED MOTION FOR EXPEDITED HEARING ON DEBTORS’ EMERGENCY
     MOTION FOR ENTRY OF AN ORDER AUTHORIZING DEBTORS TO: (I)(A) SHUT
      DOWN THE CLARKSDALE HOSPITAL; (B) REJECT ALL UNEXPIRED LEASES
     AND CONTRACTS OF CLARKSDALE; AND (C) RECEIVE RELATED RELIEF; OR,
     IN THE ALTERNATIVE, (II)(A) TRANSFER OPERATIONS OF THE CLARKSDALE
      HOSPITAL TO A NEW OPERATOR FREE AND CLEAR OF ANY LIENS, CLAIMS,
           OR ENCUMBRANCES PURSUANT TO AN OPERATIONS TRANSFER
      AGREEMENT TO BE FILED WITH THE COURT; (B) ASSUME AND ASSIGN THE
      COAHOMA COUNTY LEASE AND CERTAIN OTHER UNEXPIRED LEASES AND
         CONTRACTS REQUESTED BY THE NEW OPERATOR; AND (C) RECEIVE
                                 RELATED RELIEF

          The above captioned debtors and debtors-in-possession (collectively, the “Debtors”) in

 the above-captioned jointly administered chapter 11 cases (these “Chapter 11 Cases”),

 respectfully move the Court (this “Motion for Hearing”) for entry of an order (the “Order”), in

 substantially the form filed contemporaneously herewith, setting an expedited hearing on the

 DEBTORS’ EMERGENCY MOTION FOR ENTRY OF AN ORDER AUTHORIZING DEBTORS

 TO: (I)(A) SHUT DOWN THE CLARKSDALE HOSPITAL; (B) REJECT ALL UNEXPIRED

 LEASES AND CONTRACTS OF CLARKSDALE; AND (C) RECEIVE RELATED RELIEF; OR,

 IN THE ALTERNATIVE,                 (II)(A) TRANSFER OPERATIONS OF THE CLARKSDALE

 HOSPITAL TO A NEW OPERATOR FREE AND CLEAR OF ANY LIENS, CLAIMS, OR
 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are Curae Health, Inc. (5638); Amory Regional Medical Center, Inc. (2640); Batesville Regional Medical
 Center, Inc. (7929); and Clarksdale Regional Medical Center, Inc. (4755); Amory Regional Physicians, LLC (5044);
 Batesville Regional Physicians, LLC (4952); Clarksdale Regional Physicians, LLC (5311).



 65657347.1
Case 3:18-bk-05665           Doc 315       Filed 10/12/18 Entered 10/12/18 17:29:28                    Desc Main
                                          Document      Page 1 of 5
 ENCUMBRANCES PURSUANT TO AN OPERATIONS TRANSFER AGREEMENT TO BE

 FILED WITH THE COURT; (B) ASSUME AND ASSIGN THE COAHOMA COUNTY LEASE

 AND CERTAIN OTHER UNEXPIRED LEASES AND CONTRACTS REQUESTED BY THE

 NEW OPERATOR; AND (C) RECEIVE RELATED RELIEF filed contemporaneously herewith

 (the “Emergency Motion”).2 In support of this Motion for Hearing, the Debtors respectfully

 state as follows:

         NEED FOR EXPEDITED HEARING PURSUANT TO LOCAL RULE 9075-1

          1.      Expedited Relief Requested. Local Rule 9075-1 allows the Court to grant

 emergency orders for expedited motions. Pursuant to Local Rule 9075-1(b), the Debtors request

 the Court set a hearing on the Emergency Motion on an expedited basis.

          2.      Basis for Urgency. An expedited hearing on the Emergency Motion is necessary

 because the Debtors have urgent need for relief with respect to the Clarksdale Hospital. The

 Debtors filed these Chapter 11 Cases for the purpose of keeping the Debtors’ hospital Facilities

 open for the benefit of the Mississippi communities in which they are located until such time as

 the Facilities can be sold to new operators. Unfortunately, Debtors cannot continue to operate the

 Clarksdale Hospital without creating significant risk to all of the Debtors’ Mississippi Facilities.

 Since the Petition Date, the Clarksdale Hospital has significantly underperformed under the

 Debtors’ Budget for various reasons. Over the next three months, the Clarksdale Hospital is

 projected to operate at a cumulative negative cash flow of approximately $2.5 million. The

 Debtors’ estates cannot sustain this level of negative cash flow, and Debtors must take

 immediate action to prevent the shutdown of all of the Debtors’ Facilities.



 2
  Capitalized terms used herein but not otherwise defined shall have the meaning ascribed to them in the Emergency
 Motion.


                                                        2
 65657347.1
Case 3:18-bk-05665          Doc 315       Filed 10/12/18 Entered 10/12/18 17:29:28                   Desc Main
                                         Document      Page 2 of 5
          3.    Debtors are working diligently to locate a new operator willing to take over

 operation of the Clarksdale Hospital. If a new operator, or Coahoma County, were to step

 forward and agree to take over the Clarksdale Hospital, needed medical care could continue to be

 provided to the communities where the Clarksdale Hospital is located, the employees of the

 Clarksdale Hospital could remain employed, and the Debtors’ estates would avoid the imposition

 of WARN Act liability and other shut down costs. However, in the event a new operator cannot

 be located in the very near term, Debtors must shut down the Clarksdale Hospital in order to

 preserve the operations of the Amory Facilities and Batesville Facilities and carry them through

 the sale process. Stated otherwise, if no new operator steps forward to take over Clarksdale,

 continuing to carry Clarksdale would bring down both Amory and Batesville. The Debtors’

 financial projections forecast that, even if the Debtors shut down the Clarksdale Hospital and are

 required to incur WARN Act liability and other shut down costs, Debtors will have sufficient

 liquidity to comply with their obligations under the DIP Financing, avoid administrative

 insolvency, and carry Amory and Batesville through the sale process.

          4.    Debtors understand and appreciate the gravity of the relief requested in the

 Emergency Motion and do not seek such relief lightly. This is an unfortunate situation. But

 Debtors must either shut down the Clarksdale Hospital or transfer operations of the Clarksdale

 Hospital to a new operator in early November. If the Debtors continue to operate the Clarksdale

 Hospital all of the Debtors’ Facilities will be forced to shut down.

          5.    Notice. Concurrently with the filing of this Motion, the Debtors shall provide

 notice of this Motion for Hearing to: (a) the Office of the United States Trustee for the Middle

 District of Tennessee; (b) Centers for Medicare and Medicaid Services; (c) State of Tennessee

 Department of Health Division of Licensure and Regulation Office of Health Care Facilities; (d)



                                                  3
 65657347.1
Case 3:18-bk-05665       Doc 315      Filed 10/12/18 Entered 10/12/18 17:29:28          Desc Main
                                     Document      Page 3 of 5
 Mississippi State Department of Health; (e) counsel to the official committee of unsecured

 creditors established in these cases pursuant to Section 1102 of the Bankruptcy Code; (f)

 ServisFirst Bank and its counsel; (g) Midcap Financial Trust and its counsel; (h)

 CHS/Community Health Systems, Inc. and its counsel (i) all Tennessee local counsel having

 entered a notice of appearance in these cases; (j) the Internal Revenue Service; (k) the Tennessee

 Attorney General’s Office; (l) the Mississippi Attorney General’s Office; (m) the Tennessee

 Secretary of State; (n) the Contract Counterparties; (o) the Mississippi Health Facilities

 Licensure Unit; (p) the patient care ombudsman and her proposed counsel; and (q) any party that

 has requested notice pursuant to Bankruptcy Rule 2002. Service is being executed via the

 Court’s CM/ECF system, email, hand delivery, and/or overnight mail.

          6.    Suggested Hearing Date. The Debtors request a hearing date on this Motion on

 October 23, 2018 because Debtors must begin the shutdown of the Clarksdale Hospital or

 transfer operations of the Clarksdale Hospital to a new operator in early November.

          7.    Support. Debtors support for this Motion for Hearing is set forth in detail in the

 Emergency Motion and the exhibits attached thereto.

          WHEREFORE, Debtors request that this Court enter an order setting a hearing on the

 Emergency Motion for October 23, 2018 and granting such other and further relief as this Court

 may deem just and proper.




                                                 4
 65657347.1
Case 3:18-bk-05665       Doc 315     Filed 10/12/18 Entered 10/12/18 17:29:28           Desc Main
                                    Document      Page 4 of 5
 Dated: October 12, 2018                 Respectfully submitted,
        Nashville, Tennessee
                                         POLSINELLI PC

                                         /s/ Michael Malone
                                         Michael Malone
                                         401 Commerce Street, Suite 900
                                         Nashville, TN 37219
                                         Telephone: (615) 259-1510
                                         Facsimile: (615) 259-1573
                                         mmalone@polsinelli.com

                                         -and-

                                         David E. Gordon (Admitted Pro Hac Vice)
                                         Caryn E. Wang (Admitted Pro Hac Vice)
                                         1201 West Peachtree Street NW, Suite 1100
                                         Atlanta, Georgia
                                         Telephone: (404) 253-6000
                                         Facsimile: (404) 684-6060
                                         dgordon@polsinelli.com
                                         cewang@polsinelli.com

                                         Counsel to the Debtors and
                                         Debtors in Possession




                                            5
 65657347.1
Case 3:18-bk-05665     Doc 315    Filed 10/12/18 Entered 10/12/18 17:29:28     Desc Main
                                 Document      Page 5 of 5
